DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “logic” in claims 8-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-13 and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-41 of U.S. Patent 10,522,113. Claims 2-7 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-41 of U.S. Patent 10,522,113 in view of Bhiravabhatla et al. (U.S. Patent Application Publication 2015/0379664 A1) (made of record of the IDS submitted 11/30/2021).

The following is a claim comparison of claims 2-25 of the instant application and claims 39-41 of U.S. Patent 10,522,113.
Application No. 17/461,228
U.S. Patent 10,522,113
2. A computing system comprising: a graphics processor; a central processing unit; and a memory including a set of instructions, which when executed by one or more of the graphics processor or the central processing unit, cause the computing system to: 
determine a first plurality of primitives associated with a scene; 





reject a first primitive from the first plurality of primitives that are behind a first display plane to generate a second plurality of primitives; and reject a second primitive that is in front of a second display plane to generate the second plurality of primitives.
39. An apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates to: 
determine a set of primitives associated with a plurality of display planes, conduct a hierarchical sequence of culling operations on the set of primitives, wherein the hierarchical sequence of culling operations is to include a fine frustum culling operation that is conducted after a coarse frustum culling operation, and populate one or more tile bins with primitives that pass the fine frustum culling operation.
40. The apparatus of claim 39, wherein the hierarchical sequence of culling operations is to include a near plane-far plane culling operation that rejects primitives behind a farthest display plane in the plurality of display planes and rejects primitives in front of a nearest display plane in the plurality of display planes.
3
40
4
41
5
41
6
39-41
7
39-41
8. An apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates to: 
determine a first plurality of primitives associated with a plurality of display planes; 




reject a first primitive from the first plurality of primitives that are behind a first display plane to generate a second plurality of primitives; and reject a second primitive that is in front of a second display plane to generate the second plurality of primitives.
39. An apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates to: 
determine a set of primitives associated with a plurality of display planes, conduct a hierarchical sequence of culling operations on the set of primitives, wherein the hierarchical sequence of culling operations is to include a fine frustum culling operation that is conducted after a coarse frustum culling operation, and populate one or more tile bins with primitives that pass the fine frustum culling operation.
40. The apparatus of claim 39, wherein the hierarchical sequence of culling operations is to include a near plane-far plane culling operation that rejects primitives behind a farthest display plane in the plurality of display planes and rejects primitives in front of a nearest display plane in the plurality of display planes.
9
40
10
41
11
41
12
39-41
13
39-41
14. At least one computer readable storage medium comprising a set of instructions, which when executed by a computing device, cause the computing device to: 

determine a first plurality of primitives associated with a scene; 





reject a first primitive from the first plurality of primitives that are behind a first display plane to generate a second plurality of primitives; and reject a second primitive that is in front of a second display plane to generate the second plurality of primitives.
39. An apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates to: 
determine a set of primitives associated with a plurality of display planes, conduct a hierarchical sequence of culling operations on the set of primitives, wherein the hierarchical sequence of culling operations is to include a fine frustum culling operation that is conducted after a coarse frustum culling operation, and populate one or more tile bins with primitives that pass the fine frustum culling operation.
40. The apparatus of claim 39, wherein the hierarchical sequence of culling operations is to include a near plane-far plane culling operation that rejects primitives behind a farthest display plane in the plurality of display planes and rejects primitives in front of a nearest display plane in the plurality of display planes.
15
40
16
41
17
41
18
39-41
19
39-41
20. A method comprising: 



determining a first plurality of primitives associated with a scene; 





rejecting a first primitive from the first plurality of primitives that are behind a first display plane to generate a second plurality of primitives; and rejecting a second primitive that is in front of a second display plane to generate the second plurality of primitives.
39. An apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates to: 
determine a set of primitives associated with a plurality of display planes, conduct a hierarchical sequence of culling operations on the set of primitives, wherein the hierarchical sequence of culling operations is to include a fine frustum culling operation that is conducted after a coarse frustum culling operation, and populate one or more tile bins with primitives that pass the fine frustum culling operation.
40. The apparatus of claim 39, wherein the hierarchical sequence of culling operations is to include a near plane-far plane culling operation that rejects primitives behind a farthest display plane in the plurality of display planes and rejects primitives in front of a nearest display plane in the plurality of display planes.
21
40
22
41
23
41
24
39-41
25
39-41


Claims 8-13 and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-41 of U.S. Patent 10,522,113. Claims 2-7 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-41 of U.S. Patent 10,522,113 in view of Bhiravabhatla et al. (U.S. Patent Application Publication 2015/0379664 A1) (made of record of the IDS submitted 11/30/2021).
For independent claim 8, claims 39 and 40 of U.S. Patent 10,522,113 anticipate and disclose the limitations of claim 8 in reciting an apparatus comprising substrates and logic to determine primitives associated with a scene, rejecting a primitive behind a first display plane and rejecting a primitive in front of a second display plane to generate a new set of primitives excluding the rejected primitives. Therefore, claim 8 is not patentably distinct from claims 39 and 40 of U.S. Patent of U.S. Patent 10,522,113.
For dependent claims 9-13, claims 39-41 of U.S. Patent 10,522,113 mirror and recite the same limitations of claims 9-13 as set forth in the claim chart above. Therefore, claims 9-13 are not patentably distinct from claims 39-41 of U.S. Patent of U.S. Patent 10,522,113.
For independent claim 20, claims 39 and 40 of U.S. Patent 10,522,113 anticipate and disclose the limitations of claim 20 in reciting a method for determining primitives associated with a scene, rejecting a primitive behind a first display plane and rejecting a primitive in front of a second display plane to generate a new set of primitives excluding the rejected primitives. Therefore, claim 20 is not patentably distinct from claims 39 and 40 of U.S. Patent of U.S. Patent 10,522,113.
For dependent claims 21-25, claims 39-41 of U.S. Patent 10,522,113 mirror and recite the same limitations of claims 21-25 as set forth in the claim chart above. Therefore, claims 21-25 are not patentably distinct from claims 39-41 of U.S. Patent of U.S. Patent 10,522,113.
For independent claim 2, claims 39 and 40 of U.S. Patent 10,522,113 does not disclose a computing system comprising: a graphics processor; a central processing unit; and a memory including a set of instructions, which when executed by one or more of the graphics processor or the central processing unit. However, these limitations are well-known in the art as disclosed in Bhiravabhatla et al. (U.S. Patent Application Publication 2015/0379664 A1). It would have been obvious to apply the use of a computing system comprising a central processing unit, one or more graphics processors, and a memory for storing instructions for execution by the central processing unit or the graphics processors to appropriately perform the functions of the system (Fig. 1; page 1/par. 1-2 and 14; and pages 4-5/par. 52) as taught in Bhiravabhatla et al. (U.S. Patent Application Publication 2015/0379664 A1). Claims 39 and 40 of U.S. Patent 10,522,113 otherwise disclose identical limitations in reciting functions for determining primitives associated with a scene, rejecting a primitive behind a first display plane and rejecting a primitive in front of a second display plane to generate a new set of primitives excluding the rejected primitives. Therefore, claim 2 is not patentably distinct from claims 39 and 40 of U.S. Patent of U.S. Patent 10,522,113.
For dependent claims 3-7, claims 39-41 of U.S. Patent 10,522,113 mirror and recite the same limitations of claims 3-7 as set forth in the claim chart above. Therefore, claims 3-7 are not patentably distinct from claims 39-41 of U.S. Patent of U.S. Patent 10,522,113.
For independent claim 14, claims 39 and 40 of U.S. Patent 10,522,113 does not disclose at least one computer readable storage medium comprising a set of instructions, which when executed by a computing device. However, these limitations are well-known in the art as disclosed in Bhiravabhatla et al. (U.S. Patent Application Publication 2015/0379664 A1). It would have been obvious to apply the use of a memory for storing instructions for execution by a central processing unit or graphics processors to appropriately perform the functions of a computing device (Fig. 1; page 1/par. 1-2 and 14; and pages 4-5/par. 52) as taught in Bhiravabhatla et al. (U.S. Patent Application Publication 2015/0379664 A1). Claims 39 and 40 of U.S. Patent 10,522,113 otherwise disclose identical limitations in reciting functions for determining primitives associated with a scene, rejecting a primitive behind a first display plane and rejecting a primitive in front of a second display plane to generate a new set of primitives excluding the rejected primitives. Therefore, claim 14 is not patentably distinct from claims 39 and 40 of U.S. Patent of U.S. Patent 10,522,113.
For dependent claims 15-19, claims 39-41 of U.S. Patent 10,522,113 mirror and recite the same limitations of claims 15-19 as set forth in the claim chart above. Therefore, claims 15-19 are not patentably distinct from claims 39-41 of U.S. Patent of U.S. Patent 10,522,113.






Claim Objections
Claims 5, 6, 8, 12, 17, 18, 23 and 24 are objected to because of the following informalities:

For claim 5, Examiner believes this claim should be amended in the following manner:
The system of claim [[2]] 4, wherein the instructions, when executed, cause the computing system to: 
determine a left frustum plane for a left viewport associated with a left eye of a user; 
determine a right frustum plane for a right viewport associated with a right eye of the user; 
determine a top frustum plane of a top viewport; 
determine a bottom frustum plane of a bottom viewport; and 
reject a third primitive of the second plurality of primitives based on the top frustum plane, the bottom frustum plane, the left frustum plane and the right frustum plane to generate a third plurality of primitives.

For claim 6, Examiner believes this claim should be amended in the following manner:
The system of claim 5, wherein the instructions, when executed, cause the computing system to: 
execute fine frustum culling operations to assign the third plurality of primitives to one or more of left tile bins associated with [[a]] the left eye of the user or right tile bins associated with [[a]] the right eye of the user.

For claim 8, Examiner believes this claim should be amended in the following manner:
An apparatus comprising: 
one or more substrates; and 
logic coupled to the one or more substrates, wherein the logic coupled to the one or more substrates is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates to: 
determine a first plurality of primitives associated with a plurality of display planes; 
reject a first primitive from the first plurality of primitives that are behind a first display plane to generate a second plurality of primitives; and 
reject a second primitive that is in front of a second display plane to generate the second plurality of primitives.

For claim 12, Examiner believes this claim should be amended in the following manner:
The apparatus of claim 11, wherein the logic coupled to the one or more substrates is to: 
execute fine frustum culling operations to assign the third plurality of primitives to one or more of left tile bins associated with [[a]] the left eye of the user or right tile bins associated with [[a]] the right eye of the user.

For claim 17, Examiner believes this claim should be amended in the following manner:
The at least one computer readable storage medium of claim [[14]] 16, wherein the instructions, when executed, cause the computing device to: 
determine a left frustum plane for a left viewport associated with a left eye of a user; 
determine a right frustum plane for a right viewport associated with a right eye of the user; 
determine a top frustum plane of a top viewport; 
determine a bottom frustum plane of a bottom viewport; and 
reject a third primitive of the second plurality of primitives based on the top frustum plane, the bottom frustum plane, the left frustum plane and the right frustum plane to generate a third plurality of primitives.

For claim 18, Examiner believes this claim should be amended in the following manner:
The at least one computer readable storage medium of claim 17, wherein the instructions, when executed, cause the computing device to execute fine frustum culling operations to assign the third plurality of primitives to one or more of left tile bins associated with [[a]] the left eye of the user or right tile bins associated with [[a]] the right eye of the user.

For claim 23, Examiner believes this claim should be amended in the following manner:
The method of claim [[20]] 22, further comprising: 
determining a left frustum plane for a left viewport associated with a left eye of a user; 
determining a right frustum plane for a right viewport associated with a right eye of the user; 
determining a top frustum plane of a top viewport; 
determining a bottom frustum plane of a bottom viewport; and 
rejecting a third primitive of the second plurality of primitives based on the top frustum plane, the bottom frustum plane, the left frustum plane and the right frustum plane to generate a third plurality of primitives.

For claim 24, Examiner believes this claim should be amended in the following manner:
The method of claim 23, further comprising executing fine frustum culling operations to assign the third plurality of primitives to one or more of left tile bins associated with [[a]] the left eye of the user or right tile bins associated with [[a]] the right eye of the user.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 17, 18, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 5 and 6 recite limitations concerning frustum culling to perform fine frustum culling operations. However, these claims and parent claim 2 do not establish antecedent basis for coarse frustum culling operations which must be performed before the fine frustum culling operations (see Specification at Fig. 9H) and claims 5 and 6 are accordingly indefinite. Instead, it is claim 4 that establishes antecedent basis for a coarse frustum culling operation. Therefore, the dependency of claim 5 should be amended to depend from claim 4.
Dependent claims 17 and 18 recite limitations concerning frustum culling to perform fine frustum culling operations. However, these claims and parent claim 14 do not establish antecedent basis for coarse frustum culling operations which must be performed before the fine frustum culling operations (see Specification at Fig. 9H) and claims 17 and 18 are accordingly indefinite. Instead, it is claim 16 that establishes antecedent basis for a coarse frustum culling operation. Therefore, the dependency of claim 17 should be amended to depend from claim 16.
Dependent claims 23 and 24 recite limitations concerning frustum culling to perform fine frustum culling operations. However, these claims and parent claim 20 do not establish antecedent basis for coarse frustum culling operations which must be performed before the fine frustum culling operations (see Specification at Fig. 9H) and claims 23 and 24 are accordingly indefinite. Instead, it is claim 22 that establishes antecedent basis for a coarse frustum culling operation. Therefore, the dependency of claim 23 should be amended to depend from claim 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because they encompass nonstatutory subject matter.
For claims 14-19, these claims are directed to “at least one computer readable storage medium.” Applicants’ Specification describe “computer-readable storage medium” with open ended and exemplary language in the form of “such as” and “etc.” (see e.g. Specification at page 53/par. 265). Applicants’ Specification further explains its invention implements a network interface to facilitate the distribution of its data processing systems across a network to enable communication between its data processing systems to facilitate parallel processing (Specification at pages 63-64/par. 304 and page 97/par. 416). Thus, “at least one computer readable storage medium” may be broadly interpreted to encompass signals, carrier waves and other transitory media that are ineligible subject matter. Therefore, claims 14-19 are rejected under 35 U.S.C. 101 for encompassing nonstatutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7, 14, 15, 19-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (U.S. Patent Application Publication 2004/0125103 A1, hereinafter “Kaufman”) in view of  Bhiravabhatla et al. (U.S. Patent Application Publication 2015/0379664 A1, hereinafter “Bhiravabhatla”) (all references made of record of the IDS submitted 11/30/2021).

For claim 2, Kaufman discloses a computing system (disclosing a computing system (Fig. 1; page 1/par. 12)) comprising: a graphics processor (disclosing the computing system includes a graphics card 8 as a graphics processor (Fig. 1; page 1/par. 12)); a central processing unit (disclosing the computing system includes a central processing unit 6 (Fig. 1; page 1/par. 12)); and a memory (disclosing the computing system includes a memory 4 to provide data to the central processing unit to perform the functions of the computing system (Fig. 1; page 1/par. 12)), cause the computing system to: determine a first plurality of primitives associated with a scene
(Kaufman determines a set of geometric primitives such as polygons for rendering a scene as a first plurality of primitives where the scene is presented as images in a plurality of display planes (page 1/par. 10; page 2/par. 19 and page 25/par. 311)); reject a first primitive from the first plurality of primitives that are behind a first display plane to generate a second plurality of primitives (Kaufman explains culling is performed to clip and reject polygons from the first plurality of primitives behind a far clipping plane of the display planes to generate a second plurality of primitives (Fig. 27; page 25/par. 311 and pages 25-26/par. 314)); and reject a second primitive that is in front of a second display plane to generate the second plurality of primitives (Kaufman further explains culling is performed to reject polygons in front of a near clipping plane of the display planes to generate the second plurality of primitives (Fig. 27; page 25/par. 311 and pages 25-26/par. 314)).
Kaufman does not specifically disclose a memory includes a set of instructions for execution by one or more of a graphics processor or a central processing unit.
However, these limitations are well-known in the art as disclosed in Bhiravabhatla.
Bhiravabhatla similarly discloses a system and method for graphics rendering where primitives are culled and rejected from rendering by clipping operations with respect to clipping planes as display planes (Fig. 1; page 1/par. 1-2 and 14). Bhiravabhatla explains its system comprises a memory for storing instructions for execution by a processor as a central processing unit or by one or more graphics processors to perform the functions of the system (pages 4-5/par. 52). It follows Kaufman may be accordingly modified with the teachings of Bhiravabhatla to store instructions within its memory for execution by its central processing unit or its graphics processor to perform the functions of its computer system.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Kaufman with the teachings of Bhiravabhatla. Bhiravabhatla is analogous art in dealing with a system and method graphics rendering where primitives are culled and rejected from rendering by clipping operations with respect to clipping planes as display planes (Fig. 1; page 1/par. 1-2 and 14). Bhiravabhatla discloses its use of memory for storing instructions is advantageous in appropriately controlling one or more processors to perform graphics and media operations of a computer system (pages 4-5/par. 52). Consequently, a PHOSITA would incorporate the teachings of Bhiravabhatla into Kaufman for appropriately controlling one or more processors to perform graphics and media operations of a computer system. Therefore, claim 2 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 3, depending on claim 2, Kaufman as modified by Bhiravabhatla discloses wherein the first display plane is a display plane that is farthest from a user, and the second display plane is a display plane that is closest to the user (Kaufman discloses culling is performed to clip and reject polygons behind a far clipping plane of the display planes that is farthest from a user and to clip and reject polygons in front of a near clipping plane of the display planes that is closest to the user (Fig. 27; page 25/par. 311 and pages 25-26/par. 314)).

For claim 7, depending on claim 2, Kaufman as modified by Bhiravabhatla discloses wherein the instructions, when executed, cause the computing system to: reject a third primitive of the second plurality of primitives based on distances between vertices of the third primitive and each of a top frustum plane, a bottom frustum plane, a left frustum plane and a right frustum plane (Bhiravabhatla similarly discloses a system and method for graphics rendering where primitives are culled and rejected from rendering by clipping operations with respect to clipping planes as display planes (Fig. 1; page 1/par. 1-2 and 14); Bhiravabhatla explains its system comprises a memory for storing instructions for execution by a processor as a central processing unit or by one or more graphics processors to perform the functions of the system (pages 4-5/par. 52); Bhiravabhatla discloses the generation of a viewing (coarse) frustum with a plurality of surfaces as viewports serving as clipping planes for culling primitives from rendering (Fig. 1; page 1/par. 14); Bhiravabhatla likewise discloses a near surface 13 as a near clipping plane and a far surface 14 as a far clipping plane for culling primitives from rendering (Fig. 1; page 1/par. 14); Bhiravabhatla further explains the frustum includes a top frustum plane 15, a bottom frustum plane 16, a right frustum plane 17 and a left frustum plane 18 to cull and reject primitives where the distances for the vertices of the rejected primitives fall outside of the top, bottom, right and left frustum planes (Fig. 1; page 1/par. 14 and page 2/par. 21); and it follows Kaufman may be accordingly modified with the teachings of Bhiravabhatla to store instructions within its memory for execution by its central processing unit or its graphics processor to perform the functions of its computer system and to perform coarse frustum culling on its second plurality of primitives to reject a third primitive based on distances between vertices of the third primitive and a top, bottom, right and left frustum planes for appropriate rendering).

For claim 14, Kaufman as modified by Bhiravabhatla discloses at least one computer readable storage medium comprising a set of instructions, which when executed by a computing device (Kaufman discloses a computing system as a computing device (Fig. 1; page 1/par. 12); Kaufman discloses the computing device includes a memory 4 to provide data to a central processing unit or a graphics card as a graphics processor to perform the functions of the computing device (Fig. 1; page 1/par. 12); Bhiravabhatla similarly discloses a system and method for graphics rendering where primitives are culled and rejected from rendering by clipping operations with respect to clipping planes as display planes (Fig. 1; page 1/par. 1-2 and 14); Bhiravabhatla explains its system comprises a memory for storing instructions for execution by a processor as a central processing unit or by one or more graphics processors to perform the functions of the system (pages 4-5/par. 52 and page 6/par. 91-92); and it follows Kaufman may be accordingly modified with the teachings of Bhiravabhatla to store instructions within its memory for execution by its central processing unit or its graphics processor to perform the functions of its computing device), cause the computing device to perform the functions of the computing system of claim 2 (see above as to claim 2). 

For claim 15, depending on claim 14, this claim is a combination of the limitations of claim 14 and claim 3. It follows claim 15 is rejected for the same reasons as to claim 14 and claim 3.

For claim 19, depending on claim 14, this claim is a combination of the limitations of claim 14 and claim 7. It follows claim 19 is rejected for the same reasons as to claim 14 and claim 7.

For claim 20, Kaufman as modified by Bhiravabhatla discloses a method comprising steps corresponding to the functions of the computing system of claim 2 (see above as to claim 2). 

For claim 21, depending on claim 20, this claim is a combination of the limitations of claim 20 and claim 3. It follows claim 21 is rejected for the same reasons as to claim 20 and claim 3.

For claim 25, depending on claim 20, this claim is a combination of the limitations of claim 20 and claim 7. It follows claim 25 is rejected for the same reasons as to claim 20 and claim 7.

Claims 4, 5, 16, 17, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of  Bhiravabhatla further in view of Booth, JR. et al. (U.S. Patent Application Publication 2010/0328428 A1, hereinafter “Booth”) (made of record of the IDS submitted 11/30/2021).

For claim 4, depending on claim 2, Kaufman as modified by Bhiravabhatla discloses wherein the instructions, when executed, cause the computing system to: execute a coarse frustum culling operation on the second plurality of primitives (Bhiravabhatla similarly discloses a system and method for graphics rendering where primitives are culled and rejected from rendering by clipping operations with respect to clipping planes as display planes (Fig. 1; page 1/par. 1-2 and 14); Bhiravabhatla explains its system comprises a memory for storing instructions for execution by a processor as a central processing unit or by one or more graphics processors to perform the functions of the system (pages 4-5/par. 52); Bhiravabhatla discloses the generation of a viewing (coarse) frustum with a plurality of surfaces as viewports serving as clipping planes for culling primitives from rendering (Fig. 1; page 1/par. 14); and it follows Kaufman may be accordingly modified with the teachings of Bhiravabhatla to store instructions within its memory for execution by its central processing unit or its graphics processor to perform the functions of its computer system and to perform coarse frustum culling on its second plurality of primitives to cull its primitives for appropriate rendering).
Kaufman as modified by Bhiravabhatla does not disclose performing frustum culling on a per eye basis. 
However, these limitations are well-known in the art as disclosed in Booth.
Booth similarly discloses a system and method for graphics rendering where primitives are culled from rendering by clipping operations (page 2/par. 23-24). Booth likewise discloses establishing a view frustum for culling primitives falling outside of the frustum and further explains a view frustum is defined for the left and right eyes of the user to cull primitives with respect to a left viewport frustum and cull primitives with respective to a right viewport frustum (page 3/par. 54-55). It follows Kaufman and Bhiravabhatla may be accordingly modified with the teachings of Booth to implement view frustums for each eye of its user to perform its culling operations on a per eye basis. 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Kaufman and Bhiravabhatla with the teachings of Booth. Booth is analogous art in dealing with a system and method for graphics rendering where primitives are culled from rendering by clipping operations (page 2/par. 23-24). Booth discloses its use of viewport frustums for each eye of a user is advantageous in appropriately culling primitives with respect to each eye of the user to improve stereoscopic processing and rendering (page 2/par. 37 and page 3/par. 54-55). Consequently, a PHOSITA would incorporate the teachings of Booth into Kaufman and Bhiravabhatla for appropriately culling primitives with respect to each eye of the user to improve stereoscopic processing and rendering. Therefore, claim 4 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 5, depending on claim 2, Kaufman as modified by Bhiravabhatla and Booth discloses wherein the instructions, when executed, cause the computing system to: determine a left frustum plane for a left viewport associated with a left eye of a user; determine a right frustum plane for a right viewport associated with a right eye of the user; determine a top frustum plane of a top viewport; determine a bottom frustum plane of a bottom viewport; and reject a third primitive of the second plurality of primitives based on the top frustum plane, the bottom frustum plane, the left frustum plane and the right frustum plane to generate a third plurality of primitives (Bhiravabhatla similarly discloses a system and method for graphics rendering where primitives are culled and rejected from rendering by clipping operations with respect to clipping planes as display planes (Fig. 1; page 1/par. 1-2 and 14); Bhiravabhatla explains its system comprises a memory for storing instructions for execution by a processor as a central processing unit or by one or more graphics processors to perform the functions of the system (pages 4-5/par. 52); Bhiravabhatla discloses the generation of a viewing (coarse) frustum with a plurality of surfaces as viewports serving as clipping planes for culling primitives from rendering (Fig. 1; page 1/par. 14); Bhiravabhatla likewise discloses a near surface 13 as a near clipping plane and a far surface 14 as a far clipping plane for culling primitives from rendering (Fig. 1; page 1/par. 14); Bhiravabhatla further explains the frustum includes a top frustum plane 15 of a top viewport, a bottom frustum plane 16 of a bottom viewport, a right frustum plane 17 of a right viewport and a left frustum plane 18 of a left viewport to cull and reject primitives where the rejected primitives fall outside of the top, bottom, right and left frustum planes (Fig. 1; page 1/par. 14 and page 2/par. 21); and it follows Kaufman may be accordingly modified with the teachings of Bhiravabhatla to store instructions within its memory for execution by its central processing unit or its graphics processor to perform the functions of its computer system and to perform coarse frustum culling on its second plurality of primitives to reject a third primitive of its second plurality of primitives based on a top, bottom, right and left frustum planes to generate a third plurality of primitives for appropriate rendering; Booth similarly discloses a system and method for graphics rendering where primitives are culled from rendering by clipping operations (page 2/par. 23-24); Booth likewise discloses establishing a view frustum for culling primitives falling outside of the frustum and further explains a view frustum is defined for the left and right eyes of the user to cull primitives with respect to a left viewport frustum and cull primitives with respective to a right viewport frustum (page 3/par. 54-55); and it follows Kaufman and Bhiravabhatla may be accordingly modified with the teachings of Booth to implement view frustums for each eye of its user to perform its culling operations on a per eye basis based on its left frustum plane for a left viewport associated with a left eye of a user and its right frustum plane for a right viewport associated with a right eye of a user).

For claim 16, depending on claim 14, this claim is a combination of the limitations of claim 14 and claim 4. It follows claim 16 is rejected for the same reasons as to claim 14 and claim 4.

For claim 17, depending on claim 14, this claim is a combination of the limitations of claim 14 and claim 5. It follows claim 17 is rejected for the same reasons as to claim 14 and claim 5.

For claim 22, depending on claim 20, this claim is a combination of the limitations of claim 20 and claim 4. It follows claim 22 is rejected for the same reasons as to claim 20 and claim 4.

For claim 23, depending on claim 20, this claim is a combination of the limitations of claim 20 and claim 5. It follows claim 23 is rejected for the same reasons as to claim 20 and claim 5.

Claims 8, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of  Bhiravabhatla further in view of Brothers et al. (U.S. Patent Application Publication 2013/0141442 A1, hereinafter “Brothers”) (made of record of the IDS submitted 11/30/2021).

For claim 8, Kaufman as modified by Bhiravabhatla discloses an apparatus (Kaufman discloses a computing system as an apparatus (Fig. 1; page 1/par. 12))  comprising: configurable logic (Kaufman discloses the computing system includes a graphics card 8 as a graphics processor, a central processing unit 6 and a memory 4 to provide data to the central processing unit to perform the functions of the computing system (Fig. 1; page 1/par. 12); Bhiravabhatla similarly discloses a system and method for graphics rendering where primitives are culled and rejected from rendering by clipping operations with respect to clipping planes as display planes (Fig. 1; page 1/par. 1-2 and 14); Bhiravabhatla explains its system comprises a memory for storing instructions for execution by a processor as a central processing unit or by one or more graphics processors as programmable logic to perform the functions of the system (pages 4-5/par. 52 and page 6/par. 91-92); and it follows Kaufman may be accordingly modified with the teachings of Bhiravabhatla to store instructions within its memory for execution by its central processing unit or its graphics processor as configurable logic to perform the functions of its computer system) to perform the functions of the computing system of claim 2 (see above as to claim 2). 
Kaufman as modified by Bhiravabhatla does not specifically disclose one or more substrates and logic coupled to the one or more substrates.
However, these limitations are well-known in the art as disclosed in Brothers. 
Brothers similarly discloses a system and method for processing image and graphics content (page 1/par. 5). Brothers explains it is well-known to implement various devices and apparatuses with a semiconductor chip package substrate upon which various different types of logic devices may be mounted upon the substrate such as a graphics processor for rendering content (page 1/par. 5 and page 2/par. 23-25). It follows Kaufman and Bhiravabhatla may be accordingly modified with the teachings of Brothers to implement a semiconductor package within its apparatus upon which its central processing unit and its graphics processor is mounted.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Kaufman and Bhiravabhatla with the teachings of Brothers. Brothers is analogous art in dealing with a system and method for processing image and graphics content (page 1/par. 5). Brothers discloses its use of a semiconductor package substrate is advantageous for mounting a wide variety of logic devices on a single package to improve efficiency in communication between the various logic devices (page 1/par. 5 and page 2/par. 23-25). Consequently, a PHOSITA would incorporate the teachings of Brothers into Kaufman and Bhiravabhatla for mounting a wide variety of logic devices on a single chip to improve efficiency in communication between the various logic devices. 

For claim 9, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 3. It follows claim 9 is rejected for the same reasons as to claim 8 and claim 3.

For claim 13, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 7. It follows claim 13 is rejected for the same reasons as to claim 8 and claim 7.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Bhiravabhatla further in view of Brothers further in view of Booth.

For claim 10, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 4. It follows claim 10 is rejected for the same reasons as to claim 8 and claim 4.
The rationale for combining the teachings of Booth with Kaufman, Bhiravabhatla and Brothers is incorporated from claim 4.

For claim 11, depending on claim 10, this claim is a combination of the limitations of claim 10 and claim 5. It follows claim 11 is rejected for the same reasons as to claim 10 and claim 5.

Allowable Subject Matter
Claims 6 and 24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, to address the 35 U.S.C. 112 Rejection and any claim objections discussed above in the Detailed Action and upon submission of a suitable terminal disclaimer.
Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, to address any claim objections discussed above in the Detailed Action and upon submission of a suitable terminal disclaimer.
Claim 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, to address the 35 U.S.C. 101 and 112 Rejections and any claim objections discussed above in the Detailed Action and upon submission of a suitable terminal disclaimer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613